DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 3/01/21.  Claims 1-12 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/01/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okita et al. (US PGPub 2019/02241479, hereinafter referred to as “Okita”).
Okita disclose the semiconductor etching method as claimed.  See figures 1-14 and corresponding text, where Okita teaches, in claim 1, an etching method, comprising: 
a preparation step of preparing a resin layer (30) and an electronic component (12/200) supported by the resin layer (30); (figure 1; [0029]) and 
a resin etching step of etching the resin layer (30), the electronic component (12/200) having a first surface (10X) covered with a protective film ([0032], included with the circuit layer (12)), a second surface (10Y) opposite to the first surface (10X), and a sidewall between the first surface and the second surface, the second surface facing the resin layer (30), the resin layer being larger than the electronic component (12/200) when seen from the first surface side (10X), 
the resin etching step including: 
a deposition step of depositing a first film ([0073-0074], repeatedly depositing a protective layer), using a first plasma, on a surface of the protective film and a surface of the resin layer (figures 10-12; [0065-0078]); and 
a removal step of removing, using a second plasma, the first film deposited on the resin layer and at least part of the resin layer (figure 12; [0080-0084]), 
the deposition step and the removal step being alternately repeated a plurality of times, with the protective film allowed to continue to exist film ([0073-0074], repeatedly depositing a protective layer).  

Okita teaches, in claim 2, wherein the resin etching step is performed so as to satisfy RR2/RR1 > RD2/RD1, where RD2/RD1 is a ratio in the deposition step of a deposition rate RD2 of the first film on the surface of the resin layer to a deposition rate RD1 of the first film on the surface of the protective film, and RR2/RR1 is a ratio in the removal step of a removal rate RR2 of the first film from the resin layer to a removal rate RR1 of the first film from the protective film.  ([0048], [0073-0074]), 
Okita teaches, in claim 3, wherein the resin etching step is performed in a plasma processing apparatus, the plasma processing apparatus including a chamber, a stage disposed in the chamber and loaded with the electronic component, and a second electrode incorporated in the stage; (figures 10-12; [0065-0084]) and 
the chamber is set at a pressure PD1 during the deposition step and at a pressure PR1 during the removal step, PD1 and PR1 satisfying PD1 > PR1.  (figures 10-12; [0065-0084])
Okita teaches, in claim 4, wherein the resin etching step is performed in a plasma processing apparatus, the plasma processing apparatus including a stage loaded with the electronic component, a first electrode disposed so as to face the stage, and a second electrode incorporated in the stage; and (figures 10-12; [0065-0084])
a high-frequency power ED2 is applied to the second electrode during the deposition step, and a high-frequency power ER2 is applied to the second electrode during the removal step, ED2 and ER2 satisfying ED2 < ER2.  (figures 10-12; [0065-0084])
Okita teaches, in claim 5, wherein a plurality of the electronic components are processed in the resin etching step, and a distance W between the sidewalls facing each other of any two of the electronic components and a height H of the sidewall of the one of the two of the electronic components  
    PNG
    media_image1.png
    12
    79
    media_image1.png
    Greyscale
  (figures 10-12; [0065-0084])
Okita teaches, in claim 6, wherein the resin layer is a die attach film.  (figure 1; [0029])
Okita teaches, in claim 7, wherein the resin layer is an adhesion layer, and the electronic component is supported together with the adhesion layer by a support member.  film ([0032], included with the circuit layer (12))
Okita teaches, in claim 8, wherein the first plasma is produced from a process gas containing carbon atoms.  (figures 10-12; [0065-0084])
Okita teaches, in claim 9, wherein the second plasma is produced from a process gas containing oxygen atoms.  (figures 10-12; [0065-0084])

Okita teaches, in claim 10, an element chip manufacturing method, comprising: 
a preparation step of preparing a stack, the stack including a substrate (11) having a first surface (10X) and a second surface (10Y) opposite to the first surface, and a resin layer (30) disposed facing the second surface, the substrate  (12/200) having a plurality of element regions (R1) and dicing regions (R2) defining the element regions; (figure 1; [0028-0033])
a protective film formation step of covering the first surface with a protective film (30); ([0032], included with the circuit layer (12))
an aperture formation step of removing at least the protective film along the dicing regions, to form apertures (s); (figures 4 and 5; [0045-0052]) 
a substrate etching step of etching the substrate exposed from the apertures, from the first surface to the second surface; (figures 4 and 5; [0045-0052]) and 
a resin etching step of etching the resin layer exposed at a bottom of grooves formed by etching of the substrate, after the substrate etching step, (figures 10-12; [0065-0078])
the resin etching step including: 
a deposition step of depositing a first film, using a first plasma, on a surface of the protective film and a surface of the resin layer; and ([0073-0074], repeatedly depositing a protective layer).  

a removal step of removing, using a second plasma, the first film deposited on the resin layer and at least part of the resin layer, the deposition step and the removal step being alternately repeated a plurality of times, with the protective film allowed to continue to exist.  ([0073-0074], repeatedly depositing a protective layer).  

Okita teaches, in claim 11, wherein the resin layer includes a die attach film, and the preparation step includes a step of attaching the substrate via the die attach film to a holding sheet secured to a frame.  (figures 4 and 5; [0045-0052])
Okita teaches, in claim 12, wherein the resin layer includes an adhesion layer, and the preparation step includes a step of adhering the substrate via the adhesion layer to a support member. (figures 4 and 5; [0045-0052])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        November 5, 2022